


EXHIBIT 10.333
AGREEMENT


This AGREEMENT (this "Agreement") is entered into as of the 28th day of
February, 2014 (the "Execution Date") by and among the entities listed on
Exhibit ''A" attached hereto (hereinafter such entities are collectively
referred to as the "Brogdon Entities"), GL NURSING, LLC, a Georgia limited
liability company, CHRISTOPHER F. BROGDON, in his individual capacity
("Brogdon"), MARSH POINTE MANAGEMENT, LLC, a Georgia limited liability company
("Marsh Pointe"), ADCARE OKLAHOMA MANAGEMENT, LLC, a Georgia limited liability
company (''ADK Oklahoma"), ADCARE ADMINISTRATIVE SERVICES, LLC, a Georgia
limited liability company (''ADK Admin"), ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation (''ADK"), and HEARTH & HOME OF OHIO, INC., an Ohio corporation
("Hearth & Home") (hereinafter ADK Oklahoma, ADK Admin, ADK and Hearth & Home
are sometimes collectively referred to as the ''ADK Entities").


WITNESSETH:


WHEREAS, the Brogdon Entities are the owners and/or licensed operators of
certain skilled nursing facilities located in the State of Oklahoma as
specifically identified on Exhibit "A" (collectively, the "Facilities");


WHEREAS, ADK Oklahoma has entered into management agreements with those Brogdon
Entities which are the licensed operators of the Facilities, pursuant to which
ADK Oklahoma has agreed to provide operational, consulting and administrative
management services for the benefit of the Facilities (hereinafter such
agreements are collectively referred to as the "Management Agreements");


WHEREAS, pursuant to letters dated December 31, 2013, ADK Oklahoma has given
notice of its intention to terminate the Management Agreements (collectively,
the "Termination Notices");


WHEREAS, Marsh Pointe has entered into management agreements with those Brogdon
Entities which are the licensed operators of the Facilities (collectively, the
"Marsh Pointe Management Agreements");


WHERAS, the Marsh Pointe Management Agreements have been approved by the
Oklahoma State Department of Health Protective Service;


WHEREAS, the Termination Notices and the Marsh Pointe Management Agreements
shall become effective March 1, 2014 (hereinafter such date is referred to as
the "Effective Date");


WHEREAS, as of the Effective Date, ADK Oklahoma will no longer provide any
ongoing services to the Facilities;


WHEREAS, ADK Oklahoma and Marsh Pointe desire to provide for an orderly
transition of the management of the Facilities from ADK Oklahoma to Marsh Pointe
as of the Effective Date; and


WHEREAS, the Brogdon Entities, GL Nursing and Brogdon, on the one hand, and the
ADK Entities, on the other hand, desire to resolve certain outstanding issues
between them.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, the parties hereby
covenant and agree as follows:



--------------------------------------------------------------------------------






1.Recitals. The foregoing recitals are true and correct in all respects and by
this reference are incorporated into and made a part of this Agreement.


2.Cooperation/Survival. ADK Oklahoma and Marsh Pointe agree to cooperate in
order to ensure an orderly transition of the management of the Facilities;
provided, however, that neither party shall be required to engage any third
parties in connection with such transition. Notwithstanding the Termination
Notices, the parties agree that Section 5.09 in each of the Management
Agreements shall survive the termination of the Management Agreements.


3.Accounts Payable. The Brogdon Entities and Brogdon acknowledge and agree that
the ADK Entities are not responsible for the payment of any accounts payable or
accrued expenses including, without limitation, worker's compensation claims,
premium audits or fees relating to the operation of the Facilities.


4.
Obligations. Set forth on Exhibit "B" attached hereto is a list of obligations
due and owing to the ADK Entities as of the Effective Date (i) from the Brogdon
Entities to ADK Oklahoma under the Management Agreements (the "Outstanding
Management Fees") and (ii) from GL Nursing to ADK Admin under that certain
agreement dated as of April_, 2013 (the "Lonoke Agreement") (the "Lonoke
Obligation"). (Hereinafter, the Outstanding Management Fees and the Lonoke
Obligation are collectively referred to as the "Outstanding Obligations").



5.Promissory Note. The Outstanding Obligations shall be evidenced by a
promissory note dated as of the Effective Date and given by Brogdon in favor of
ADK in substantially the form attached hereto as Exhibit "C" (the "Note"). The
Note shall not bear interest and shall be paid in five (5) equal monthly
installments commencing on September 1, 2014 and ending on December 31, 2014.
The Note may be prepaid at any time without premium or penalty. Notwithstanding
any provision hereof, if any payment under the Note is not made within five (5)
days of when due, interest on the balance of the Outstanding Obligations shall
be deemed to have accrued as of the Effective Date at the rate often percent
(10%) per annum.


6.
Riverchase Option.



(a)Option. Brogdon and Hearth & Home entered into that certain Option Agreement
dated as of June 22, 2010, as amended to date (as amended, the "Riverchase
Option"), pursuant to which Brogdon granted to Hearth & Home an option to
purchase one hundred percent (100%) of the issued and outstanding membership
interests of Riverchase Village ADK, LLC, a Georgia limited liability company
("Riverchase"), all of which are owned by Brogdon.


(b)Amendments.    In consideration of the parties entering into this Agreement,
Brogdon and Hearth & Home agree to further amend the Option as follows:


(i)Section 1.2 of the Option Agreement is deleted in its entirety and the
following is inserted in lieu thereof:


1.2     Term and Exercise of Option. The term of the Option shall commence on
June 22, 2010 and shall terminate on June 22, 2015 (the "Option Period"), unless
exercised as set forth herein. The Option may be exercised during the Option
Period by the delivery of written notice by Purchaser to Seller (the "Exercise
Notice"), at the address of Seller herein set forth, of Purchaser's election to
exercise the Option.



2

--------------------------------------------------------------------------------




(ii)Article Three of the Option Agreement is deleted in its entirety and the
following is inserted in lieu thereof:


3.1     Purchase Price. The purchase price (the "Purchase Price") to be paid by
Purchaser to Seller for the Membership Interests shall be an amount equal to One
and No/1 00 Dollars ($1.00). The Purchase Price shall be paid by Purchaser to
Seller at Closing.


7.Sale of Riverchase Facility. Riverchase is the owner of that certain assisted
living facility located at 1851 Data Drive, Hoover, Alabama 35244 (the
"Riverchase Facility"). Riverchase and Brogdon agree that upon the closing of
the sale of the Riverchase Facility to an arms-length third party purchaser at
any time and regardless of whether Hearth & Home has exercised the Option, the
Net Sales Proceeds (as hereinafter defined) shall be distributed in the
following order:


(a)One-half of the Net Sales Proceeds shall be paid to ADK;


(b)The remaining Net Sales Proceeds shall be paid to ADK to satisfy the
outstanding principal balance and interest (if any) then due under the Note with
such payment to be applied in the order of scheduled amortization under the
Note; and


(a)The balance of Net Sales Proceeds shall be paid to ADK.


For purposes hereof, "Net Sales Proceeds" shall mean the gross purchase price
for the sale of the Riverchase Facility to an arms-length third party purchaser
minus (i) all secured indebtedness of Riverchase and (ii) usual and customary
closing costs required to deliver good and marketable title to the purchaser of
the Facility but specifically excluding any operating or working capital.


8.Lonoke Agreement. GL Nursing and ADK Admin agree that the Lonoke Agreement is
terminated as of the Effective Date and shall be of no further force or effect.


9.
Employees.



(a)In accordance with all applicable state and federal labor laws, ADK Oklahoma
shall terminate the employment of each of the employees identified in Exhibit
"D" (collectively, the "Employees'') as of 11:59 p.m. on the day immediately
prior to the Effective Date. As of 12:01 a.m. on the Effective Date, Marsh
Pointe shall hire the Employees. The parties acknowledge and agree that Mr.
Terry Reynolds shall remain an employee of ADK Oklahoma.


(b)ADK Oklahoma shall pay to each Employee, on the date which would have been
the next regularly scheduled payroll date for such Employee following the
Effective Date had such Employee still been employed by ADK Oklahoma on such
date, an amount equal to any and all accrued salary earned by such employee as
of 11:59 p.m. on the day immediately prior to the Effective Date. ADK Oklahoma
shall also pay to each Employee, in accordance with the requirements of all
applicable law, any and all vested paid time off earned by, and payable to, each
Employee as of the day immediately prior to the Effective Date.


(c)Nothing in this Agreement shall create any rights in favor of any person not
a party hereto, including the Employees, or constitute an employment agreement
or condition of employment for any Employee.


10.Indemnification Agreements. The parties acknowledge and agree that the
Operations and Indemnification Agreement dated December 27, 2012 (Edwards
Redeemer facility) and Operations and

3

--------------------------------------------------------------------------------




Indemnification Agreement dated July 26, 2013 (Meeker, McLoud and Harrah
facilities) shall remain in full and complete force and effect.


11.Notices. Whenever any notice, demand, or request is required or permitted
hereunder, such notice, demand or request shall be in writing and shall be
hand-delivered in person or sent by FedEx, UPS or similar overnight delivery
service, to the addresses set forth below:    


 
ADK Entities:
 
1145 Hembree Road
 
 
 
Roswell, Georgia 30076
 
 
 
Attn: Chief Operations Officer
 
 
 
 
 
Brogdon, GL Nursing
 
Two Buckhead Plaza
 
and the Brogdon Entities:
 
3050 Peachtree Road, NW Suite 355
 
 
 
Atlanta, Georgia 30305
 
 
 
Attn: Christopher F. Brogdon



Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time the same is hand-delivered in person, or (ii) on the
day after such notices, demands or requests are deposited with FedEx, UPS or
similar overnight delivery service. Any party may designate by written notice to
the others such other person or persons and at such other addresses as such
party desires written notices, demands, or requests to be delivered or sent in
accordance herewith.


12.Miscellaneous.


(a)    This Agreement shall be interpreted and construed in accordance with the
laws of the State of Georgia. This Agreement has been jointly drafted by the
parties and shall not be construed against either one of them.


(b)    This Agreement constitutes the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersedes all
previous communications, memoranda, understandings or agreements, either oral or
written, between the parties with respect to the subject matter hereof. No
agreement or understanding modifying the terms and conditions hereof shall be
binding upon the parties unless embodied in writing and signed by all other
Parties.


(c)    If any one or more of the provisions in this Agreement shall be
determined to be invalid or unenforceable, the validity and enforceability of
the remaining provisions shall not be impaired thereby. Any invalid or
unenforceable provision shall be replaced by such a provision, which is in
accordance with the applicable law and the purposes of the Agreement. Waiver of
any of the provisions of this Agreement or breach thereof shall not waive any
other provision or breach of this Agreement.


(d)    This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective past, present and future managers, members,
employees, agents, attorneys, beneficiaries, legal successors, and assigns.


(e)    This Agreement may be executed in counterparts, each of which shall be
deemed an original. Any signature page of this Agreement may be detached from
any counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages. This Agreement may be executed by any party using a facsimile
or electronic email signature, and such signature shall be binding and
enforceable to the same extent as an original signature. Time is of the essence
in this Agreement.

4

--------------------------------------------------------------------------------






(f)    If any party hereto institutes any proceeding, claim or action, at law or
in equity, in connection with or arising out of the terms, conditions, covenants
and agreements contained in this Agreement, the non-prevailing party in any such
action, claim or proceeding shall reimburse the prevailing party for reasonable
attorneys' fees, costs and other expenses incurred in connection with such
proceeding or action.






[Signatures on Following Pages]



































































5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has caused this instrument to be executed and
delivered under seal as of the date set forth hereinabove.
 
BROGDON ENTITIES:
 
 
 
 
BAN NH, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
SENIOR NH, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
OAK LAKE, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
KENMETAL, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
LIVING CENTER, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
MEEKER NURSING, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
MCL NURSING, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
HARRAH WHITES MEADOWS NURSING, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
MEEKER PROPERTY HOLDINGS, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager


6

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
McLOUD PROPERTY HOLDINGS, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
HARRAH PROPERTY HOLDINGS, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
GL NURSING, LLC
 
By:
/s/ Christopher F. Brogdon
 
 
Christopher F. Brogdon, Manager
 
 
 
 
 
 
 
BRODGON:
 
/s/ Christopher F. Brogdon
 
Christopher F. Brogdon, individually




























































7

--------------------------------------------------------------------------------




 
ADCARE OKLAHOMA MANAGEMENT, LLC
 
 
 
 
By:
/s/ Boyd P. Gentry
 
Name:
Boyd P. Gentry
 
Title:
 
 
 
 
 
 
 
 
ADCARE ADMINISTRATIVE SERVICES, LLC
 
 
 
 
By:
/s/ Boyd P. Gentry
 
Name:
Boyd P. Gentry
 
Title:
 
 
 
 
 
 
 
 
HEARTH & HOME OF OHIO, INC.
 
 
 
 
By:
/s/ Boyd P. Gentry
 
Name:
Boyd P. Gentry
 
Title:
 
 
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
By:
/s/ Boyd P. Gentry
 
Name:
Boyd P. Gentry
 
Title:
President & CEO


















































8

--------------------------------------------------------------------------------




EXHIBIT "A"


BROGDON ENTITIES AND FACILITIES






1.
BAN NH, LLC, d/b/a Betty Ann Nursing Center

1400 South Main Street
Grove, Oklahoma 74344


2.
SENIOR NH, LLC, d/b/a Enid Senior Care

410 North 30th Street
Enid, Oklahoma 73701


3.
OAK LAKE, LLC, d/b/a Grand Lake Villa

103 West 13th Street
Grove, Oklahoma 74344


4.
KENMETAL, LLC, d/b/a Kenwood Manor

502 West Pine
Enid, Oklahoma 73701


5.
LIVING CENTER, LLC, d/b/a The Living Center

1409 North 1th Street
Enid, Oklahoma 73701


6.
MEEKER NURSING, LLC

MEEKER PROPERTY HOLDINGS, LLC
500 North Dawson
Meeker, Oklahoma 74855


7.
MCL NURSING, LLC

McLOUD PROPERTY HOLDINGS, LLC
701 South 8th Street
McLoud, Oklahoma 74851


8.
HARRAH WHITES MEADOWS NURSING, LLC

HARRAH PROPERTY HOLDINGS, LLC
2400 Whites Meadow Drive
Harrah, Oklahoma 73045















--------------------------------------------------------------------------------




EXHIBIT "B"


OUTSTANDING OBLIGATIONS




1.
Outstanding Management Fees
 
$
331,830.00


 
 
 
 
2.
Lonoke Obligation
 
191,833.00


 
 
 
 
 
TOTAL OUTSTANDING OBLIGATIONS:
 
$
523,663.00




























































































--------------------------------------------------------------------------------




EXHIBIT "C"


PROMISSORY NOTE





















































































--------------------------------------------------------------------------------




EXHIBIT "D"


EMPLOYEES


In accordance Section No. 9 with the Management Transition Agreement, ADK
Oklahoma shall terminate the employment of each of the employees (collectively,
the "Employees") listed below as of 11:59 p.m. on the day immediately prior to
the Effective Date. As of 12:01 a.m. on the Effective Date, Marsh Pointe shall
hire the Employees.


Desiree Clingenpeel
Celina Chambers
Denise Barnett
Mark Johnston
Regina Walker



